Exhibit 10.48





June 26, 2009


Michael C. Genau
94 Colony Crossing
Edgewater, Maryland 21037


Dear Mike,


On behalf of KCI, it is a pleasure to confirm the employment offer we recently
discussed. The specific terms and conditions of your new position will be as
follows:
 
Position Title:
 
President, Advanced Wound Care Division
Employment Status:
 
Regular Full-Time, Exempt
Annual Base Salary:
 
$490,000  ($20,416.66 paid on
   
the 15th and last day of the month)
Immediate Supervisor:
 
Catherine Burzik, President & CEO
Location:
 
8023 Vantage Drive
   
San Antonio, TX 78230
Start Date:
 
July 15, 2009 or as mutually agreed
Group Health Plan Effective Date:
 
Upon start date
   
(Pending receipt of enrollment forms)
     

      
In addition to your base salary, you will be eligible for an incentive bonus
opportunity with a target bonus value equal to 80% of your annual base salary as
part of the Annual Incentive Bonus (AIB program).  AIB awards will be determined
on both individual and corporate performance and will require that you remain in
a bonus eligible position through December 31 of the year in question, except as
otherwise set forth herein. For 2009, your target bonus opportunity will be
pro-rated based on your start date. This is a discretionary incentive award,
subject to change or termination at the Company’s sole discretion.


You will receive a new hire equity grant consisting of 165,000 non-qualified
stock options (which vest ratably over 4 years) and 33,000 shares of restricted
stock. The option exercise price will be set as the closing price of KCI shares
on your start date (or the next subsequent closing price if your start date is a
date on which the market is closed). The restricted shares will vest 100% on the
third anniversary of your start date.  Your position is also eligible for
consideration for future annual grants. All future equity grant recommendations
are subject to CEO and Board of Directors approval, and all grants are governed
by the KCI 2008 Omnibus Stock Incentive Plan (the “Equity Plan”), which is
subject to change.





--------------------------------------------------------------------------------




Michael C. Genau
June 26, 2009
Page 2
 
 
To assist you with your pending relocation from Maryland to San Antonio, Texas,
the Company will provide the following: (Please contact our relocation
coordinator, Deborah Allen, at 210-255-6476.)
 
1.  
You will receive a one-time relocation allowance of $30,000 (less applicable
withholding taxes).
 

2.  
The Company will arrange for packing, transport and delivery and unpacking of
your household goods by a national freight carrier. These services will be
direct billed to the Company.
 

3.  
The Company will arrange for transport of one personal vehicle by a contracted
van line/open air carrier if distance is over 500 miles; three vehicles if
distance is over 1000 miles or you will be reimbursed $.35 per mile for driving
your vehicle(s) from Maryland to San Antonio. You will also be reimbursed
reasonable meals and lodging expenses en route based on travel by the most
direct route.
 

4.  
The Company will arrange for temporary housing for up to 90 days from your start
date, which will be covered at 100% of the cost.
 

5.  
You will be reimbursed for a house-hunting trip to San Antonio for you and your
spouse for up to 6 nights.
 

6.  
The company will pay for a final move trip for you and your eligible dependents
of one-way airfare (if your cars have been shipped) arranged through our
Corporate Travel Department.
 

7.  
The Company will reimburse you reasonable and customary real estate closing
costs for the sale of your Maryland home (including realtor’s commission up to
6%), excluding seller paid points, prorated taxes, prorated interest and
seller’s allowances. This reimbursement will be grossed up for tax purposes.
 

8.  
The Company will reimburse you normal closing costs for the purchase of your San
Antonio residence, with a maximum of 1% for a loan origination fee and excluding
discount points, prepaids and homeowner association fees. This reimbursement
will be grossed up for tax purposes.
 

9.  
During your first 90 days of employment the Company will pay for one round-trip
(first-class ticket) every other weekend for you to return to Maryland (or as
otherwise agreed).
 

10.  
It is anticipated that you and your family will relocate to San Antonio as soon
as possible with an expectation that your children will start school in San
Antonio at the end of August.  To assist with this move, the Company has agreed
that in the event your Maryland home is sold for less than $850,000 (with the
approval of the Company), you will be reimbursed (on a grossed-up basis) for the
difference between the sale price and $850,000.  Until your home in Maryland is
sold, the Company will also provide you $3,000 per month (on a grossed-up basis)
for up to 12 months to assist in covering your current mortgage, property taxes
and other costs of your Maryland home.  The Company will also reimburse you for
reasonable expenses related to the cost of staging your home for sale in
Maryland.



Any other move related expenses will be discussed and reimbursed based on mutual
agreement. All accommodations should be arranged through our Corporate Travel
Department. Should you voluntarily resign your position with KCI within one year
of your start date, you will be required to reimburse the Company all
relocation-related expenses and the signing bonus described below.
 

--------------------------------------------------------------------------------


 
Michael C. Genau
June 26, 2009
Page 3
 
 
You will also be provided with a one-time signing bonus of $100,000 (subject to
applicable withholding). This bonus will be paid as soon as practical following
your start date.


As an Executive Committee member, you will be entitled to tax planning
assistance (up to $1,500 annually) and an executive physical exam (up to $1,800
annually).


As a senior leader of the Company, you will not be provided a specific vacation
benefit – we would anticipate that you would take approximately four weeks of
vacation a year but you will accrue no vacation balances and no vacation will be
banked, accrued or paid out.


You will be asked to sign the attached Executive Retention Agreement which
generally provides that in the event your employment is terminated by the
Company other than for Cause (as that term is defined in the Equity Plan), you
will receive (subject to your execution of a release and waiver in the form
provided by the Company) a severance payment equal to one years’ base salary and
one year’s target bonus (or two years base salary and two years’ target bonus if
your termination is other than for Cause within 24 months of a change
in-control).


This letter serves to establish the entirety of your employment relationship
with KCI and its subsidiaries, and supersedes any previous understanding that
may have been implied or expressed, either verbally or in writing, by any
representative of the Company.


This offer is contingent upon satisfactory completion of our pre-employment
screening, including a test for the use of illegal drugs, a criminal background
check and professional references. In addition, by your first day of employment,
you will be required to complete a Form 1-9 establishing your right to work in
the United States. Employment relationships with KCI and its subsidiaries are
at-will and may be terminated by notification from either party at any time,
with or without cause.


If you find the above terms and conditions of employment acceptable, please sign
below and return the original to me, with a fax copy of this signature page to
me at 210-255-6756. Our offer is also contingent upon your signing and returning
to me a copy of a confidentiality and non-disclosure agreement (attached
separately).   This offer will expire on July 3, 2009 unless otherwise agreed.


Mike, it is my sincere hope you will find your experience with KCI to be
personally and professionally rewarding. I look forward to a mutually prosperous
working relationship.
 
Sincerely,
 
 
 
KCI
UNDERSTOOD AND AGREED:
 
 
 /s/  R. James Cravens
 
R. James Cravens 
Senior Vice President
Human Resources and Corporate Communications
 
/s/  Michael C. Genau
 
Michael C. Genau
 
Date:  June 30, 2009

 